Citation Nr: 0710972	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  05-12 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) with associated depressive 
symptoms and secondary panic attacks.


REPRESENTATION

Veteran represented by: Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to November 
1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In September 2006, the veteran had a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file. 


FINDING OF FACT

PTSD is productive of no more than occupational and social 
impairment with reduced reliability and productivity and 
difficulty in establishing and maintaining effective 
relationships. 


CONCLUSION OF LAW

The criteria for a schedular evaluation in excess of 50 
percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.126, 4.130, 
Diagnostic Codes (DCs) 9411, 9440 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims. 

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in November 2003. 
The RO provided the veteran notice to his claim in an August 
2003 letter, informing him that he could provide evidence or 
location of such and requested that he provide any evidence 
in his possession. The notice letter specifically notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency. He was advised 
that it was his responsibility to either send records 
pertinent to his claim, or to provide a properly executed 
release so that VA could request the records for him. 

The veteran was also asked to advise VA if there were any 
other information or evidence he considered relevant to this 
claim so that VA could help by getting that evidence. It is 
the Board's conclusion that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notice. The duty 
to notify the veteran was satisfied under the circumstances 
of this case. 38 U.S.C.A. § 5103. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability. 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A.§ 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Id. at 486. 

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim and was provided notice of the type of 
evidence necessary to establish an effective date in a May 
2006 letter. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In the 
present case, there are VA treatment records, VA 
examinations, and private treatment records associated with 
the claims file.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA. 38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R.             § 3.159. 

Analysis

The veteran seeks an increased evaluation for the service-
connected PTSD.  At the September 2006 hearing, the veteran 
reported panic attacks, anger issues, lack of sleep, and 
nightmares.  He also stated that he only has two close 
friends and is close to only one of his brothers.  He 
reported incidences of extreme anger and being totally out of 
control.  He also described an urge to pull himself into 
oncoming traffic.  He stated that he currently works forty 
hours a week and has been at his current job for five years, 
but works by himself.  He reported not receiving any 
treatment for PTSD.  He also stated that he has been married 
for thirty years to the same woman.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. In a 
claim for a greater original rating after an initial award of 
service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered. In initial rating 
cases, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
'staged' ratings. See Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2.  

In the present claim, the veteran was initially assigned a 30 
percent rating for the PTSD, effective June 26, 2003.  In a 
March 2005 rating decision, the RO increased the rating to 50 
percent, effective June 26, 2003, the entire time on appeal.  
Thus, a staged rating is not in effect.  

The Board also finds that a uniformed rating is warranted.  
In arriving at this conclusion, the Board notes that the 
veteran's rating was increased from 30 percent to 50 percent 
based on worsening symptomatology.  As the 50 percent was 
assigned for the entire time on appeal, a uniform rating is 
appropriate.  
 
The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  

If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The veteran's PTSD is evaluated under 38 C.F.R. § 4.130, DC 
9411. Ratings are assigned according to the manifestation of 
particular symptoms.  Under DC 9411 a 50 percent rating is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 
    
A 70 percent rating is appropriate when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships. 38 C.F.R. § 4.130, DC 9411 (2006). 

The Global Assessment of Function (GAF) is a scale reflecting 
the 'psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness. 'DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2006). 

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well. 

GAF scores between 51 and 60 are reflective of moderate 
symptoms (e.g., flat effect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupation, or school functioning, e.g., few friends, 
conflicts with peers or co-workers). 

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Id. 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002). When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
'an approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim. See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996)(citing Gilbert, 
1 Vet. App. at 54).  

Private treatment records dated in 2002 show that the veteran 
has a long history of anxiety disorder and PTSD, nightmares 
stemming from experiences in Vietnam, and became phobic when 
driving a car.  

At an August 2003 VA examination, the veteran reported panic 
attacks and dizzy spells about one to four times a day, about 
five to six days a week over the years.  He reported that the 
panic attacks happened more often when he was in his car and 
believed the trigger of the attacks was the speed of the 
other cars around him. At times, he felt an urge to drive 
into the on-coming automobile.  These attacks last from two 
minutes to half an hour, and he experienced a rapid heart 
rate, cold sweat, shakiness, feeling weak in his legs, 
feeling of doom, and dizziness.  During an attack, he may 
pull aside to the road until the symptoms subside.  

He reported being bothered about thoughts and memories of 
Vietnam and having dreams twice a month.  He felt sad and 
depressed because of losing friends and not being able to 
help people.  At times, he experienced cold chills, heart 
palpitations and cried when he thought of Vietnam.  He no 
longer hiked, camped, or fished since he returned Vietnam and 
was extremely bothered by feelings of detachment from people.  
He also reported difficulty falling asleep and with 
concentration, and was vigilant with everything.  He denied 
irritability or angry outbursts.  

Upon examination, the veteran was oriented to time, place and 
person.  His speech was clear, soft and without 
abnormalities, and he spoke in a quiet tone of voice.  His 
mood seemed depressed and his affect was stable and 
appropriate.  His memory and cognition appeared intact and 
his thought process was coherent and goal direct.  He showed 
no evidence of abnormal perceptions, psychotic or thought 
process. His social judgement and capacity for insight seemed 
intact.  

The examiner stated that the veteran showed no evidence of 
abnormal perceptions or psychotic thought process.  The 
veteran's social judgment and capacity for insight seemed 
intact.  The examiner opined that the veteran met the DSM-IV 
criteria for PTSD due to combat related stressors; the 
diagnosis was PTSD with associated depressive symptoms and 
secondary panic attacks.  His GAF score was 61; he had mild 
symptoms and some difficulty with social functioning.   

In a May 2003 letter, the veteran's wife stated that the 
veteran was withdrawn, did not want to go anywhere with a lot 
of people, rarely wants to attend family gatherings, and 
could not drive a far distance.  She also reported that he 
experienced dizziness.  Private treatment records dated in 
2004 showed that the veteran had palpitations once a week 
since his return from Vietnam.  
 
At the June 2006 VA examination, the veteran reported 
"falling apart," being introverted, and staying away from 
his family.  He reported not going out in public which 
included not attending church; thinking about traumatic 
events; re-experiencing combat in a distressing way; 
difficulty recalling important parts of events; loss of 
interests in hobbies or social activities; feeling detached 
from others; feeling numb; feeling his life would be 
shortened because of his anger; difficulty concentrating; 
feeling nervous and constantly on guard; and feeling easily 
started.  He felt as though his symptoms interfered with his 
social activities and cause significant distress in a marked 
manner.  

The examiner noted that the veteran maintained a job as a 
dispatcher for Emergency Road Services for trucks that broke 
down; the veteran felt quite competent at this job.  He 
reported a positive relationship with his wife.  A typical 
day in the work week required him to get up at 4am in order 
to get to work at 5am.  He stated the he drove back roads 
because of the possibility of having a panic attack.  He 
reported that he used to enjoy fishing and golf, but now used 
his spare time to play computer games.  He did not receive 
psychotropic medication nor has he been involved in on-going 
counseling.  He stated that he does not want medications 
because he might abuse them.  

Upon examination, the veteran appeared slightly tense but 
generally euthymic.  He showed an appropriate sense of humor 
and had frequent smiling responses.  However, on a few 
occasions he became quite tense and was on the verge of tears 
when talking about his combat experiences.  He reported 
sleeping a span of only three to five hours a night and 
subjectively feels that he is in a light sleep.  He has 
nightmares abut Vietnam about three to four times a month.  
These consist of actually replays of experiences in Vietnam 
or alternatively being in a combat situation here in the U.S.  

He describes some agoraphobia in the sense that he feels 
apprehensive about doing something stupid or falling down 
while in public.  He described an impulse to drive into 
oncoming traffic when he drives to work but has never acted 
on these impulses.  He does not have ongoing suicidal 
ideation nor is there a history of suicidal attempts.  He 
noted some loss of appetite although he does enjoy the taste 
of food at times.  He described total loss of libido and does 
not experience nocturnal erections.  There were no psychotic 
features.  His judgement was intact and he shows excellent 
intellectual insight about his symptomatology.  

The diagnoses were PTSD, chronic, moderately severe, and 
panic disorder with agoraphobia.  His GAF score was 51. The 
examiner stated that the veteran's symptoms have increased 
since 2003 in terms of frequency and intensity; however the 
veteran continued to function in an effective manner at his 
job due to his intellectual and psychological strengths.  The 
examiner emphasized that his level of distress was extreme 
and his social functioning was markedly impeded.  

In the present claim, an increased evaluation in excess of 50 
percent is not warranted.  Though the veteran experiences 
panic attacks, is depressed, and has memories and nightmares 
about Vietnam, VA examiners noted that his affect was stable 
and appropriate, his memory and cognition appeared intact, 
and his thought process was coherent and goal direct.  In 
addition, his panic attacks, while frequent, do not affect 
his ability to function independently, as he is able to drive 
to work and maintains full-time employment.  

Further, though the veteran reported that he has a fear of 
going out and of crowds and anger, he has shown the capacity 
to establish and maintain effective relationships both at 
work and socially; both VA examiners specifically noted that 
the veteran has continued to work at the same job and has a 
relationship with his wife.  There is also no evidence of 
suicidal ideation's.  While the veteran has reported that he 
wants to drive into traffic, the June 2006 VA examiner made a 
specific finding that there was no on-going suicidal ideation 
or a history of suicidal attempts.  The veteran has also 
reported that he does not receive any treatment for this 
condition. 

Finally, throughout the appeals process, the veteran's GAF 
scores have ranged from 51 to 61, which are reflective of 
mild to moderate symptoms.  There is no indication of lower 
GAF scores which are reflective of more serious symptoms.  In 
sum, the totality of the evidence reflects symptoms 
warranting no more than a 50 percent rating under the 
applicable criteria.  The evidence does not demonstrate that 
the service-connected PTSD is productive of an inability to 
establish and maintain relationships.  

The Board has considered the veteran's written statements and 
sworn testimony that the PTSD is worse than currently 
evaluated.  Although these statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability. See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).

With respect to the increased rating claim, the Board does 
not find that the veteran's disability picture is unusual or 
exceptional in nature as to warrant referral of his case to 
the Director or Under Secretary for review for consideration 
of extraschedular evaluations for the disabilities at issue 
for which an increased compensation benefits is sought on 
appeal.  

There is no evidence that he has been hospitalized due to 
PTSD; in fact, he reported that he does not receive any 
treatment for PTSD.  The current schedular criteria 
adequately compensate him for the current nature and extent 
of severity of the disability at issue.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record. The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability. Therefore, 
the claim for a higher rating is denied. 


ORDER

Entitlement to a rating in excess of 50 percent for PTSD with 
associated depressive symptoms and secondary panic attacks is 
denied.



____________________________________________
L.A. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


